8. Appointment of the executive director of the European Banking Authority (EBA) (
Mr President, I will not keep you long. Today we are voting on the resolutions to approve the executive directors of the European supervisory authorities. Issues concerning the overall procedure for the future were dealt with last month in the negotiations surrounding the appointment of the Chairs of the authorities.
For the Banking Authority, the proposed executive director is Adam Farkas; for the Insurance and Occupational Pensions Authority it is Carlos Montalvo, and for the Markets Authority it is Verena Ross. The nominees all attended confirmation hearings in the Committee on Economic and Monetary Affairs last week. These were webstreamed, and are therefore available on the ECON website, as are the candidates' biographies. The full committee decided by a substantial majority that we should vote in favour of these candidates, so that is the recommendation from the committee.